   8:21-cr-00015-BCB-SMB Doc # 15 Filed: 02/18/21 Page 1 of 1 - Page ID # 23




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:21CR15

       vs.
                                                                        ORDER
FELIPE LICEA-SALAZAR,

                       Defendant.


       This matter is before the court on Defendant's Motion to Extend Pretrial Motions
Deadline [14]. For good cause shown, I find that the motion should be granted. Defendant will
be given an approximate 45-day extension. Pretrial Motions shall be filed by March 31, 2021.
       IT IS ORDERED:
       1.      Defendant's Motion to Extend Pretrial Motions Deadline [14] is granted. Pretrial
motions shall be filed on or before March 31, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between February 17, 2021 and March 31, 2021, shall
be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 18th day of February, 2021.

                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
